DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 34-47 are pending.  Claims 34-41 were amended in the Reply filed 7/29/2022.  Claims 34-47 are presently considered.

Election/Restrictions
The originally elected species was deemed free of the prior art for reasons of record. 
Per MPEP § 803.02, examination was extended to the full genus of compounds having the structure of “CmXn—CyHx-Sp-R”, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, wherein “Sp” is Lysine, and wherein R is an immunogenic influenza peptide selected from SEQ ID NO: 1-39.  The full scope of this genus was subsequently deemed free of the prior art as noted in the previous action.
In the Action mailed 4/29/2022, per MPEP § 803.02, examination was extended to the genus of compounds having the form “CmXn—CyHx-(Sp)-Lys-R”, wherein “Sp” was an “optional” chemical linker separate, distinct, and in addition to the N-terminal Lys, and wherein “R” is an immunogenic influenza peptide other than instant SEQ ID NOs: 1-39, up to 40 amino acids in length, which comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.  This subgenus was rejected in the previous action.  In the subsequent Reply mailed 7/29/2022, Applicant amended the claims to exclude the previously examined subgenus wherein “Sp” was an “optional” chemical linker as described above.  
Per MPEP § 803.02, examination has proceeded to the genus of compounds having the structure of “CmXn—CyHx-Sp-R”, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, wherein “Sp” is Lysine, and wherein “R” is an immunogenic influenza peptide other than instant SEQ ID NOs: 1-39, that is “up to 40 amino acids in length” and “comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes”, and is “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2”.  This subgenus has been rejected under 35 USC § 112(a), as explained below.
	Claims 34-47 are presently considered.

Information Disclosure Statement
The IDS statements filed 7/29/2022 are acknowledged and presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claims 34 and 37 are independent claims that differ with respect to the preambles.  Claim 34 is representative and is directed to:
Claim 34 (As filed 2/08/2022) A  construct comprising: an immunogenic influenza peptide covalently attached to a vector for intracellular delivery of the immunogenic influenza peptide modified by the addition of a N-terminal lysine, wherein the construct comprises the structure CmXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, X is selected from a fluorine, chlorine, bromine and iodine, Sp is  the N-terminal lysine, R is the immunogenic influenza peptide covalently linked via the N-terminal lysine to the vector ; and wherein the immunogenic influenza peptide is up to 40 amino acids in length, comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.
The interpretation of this claim scope is discussed below.
	“Comprising” is an open-ended transitional phrase (see, e.g., MPEP § 2111.03(I)), therefore additional elements are not excluded, but it is understood that the “named elements are essential” (id).
	The phrase “for intracellular deliver of the peptide” is understood to be a recitation of an intended or expected result fully satisfied by all embodiments that satisfy the positively recited structural limitations set forth in the body of the claim. 
	The complete vector, as presently claimed is understood to have the structure “CmXn—CyHx-(Sp)-Lys-R”, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is the N-terminal Lys, R is the immunogenic influenza peptide, and X is selected from a fluorine, chlorine, bromine or iodine.
	“Immunogenic influenza peptide” is not explicitly defined in the originally filed disclosure.  Accordingly, the phrase is given the broadest reasonable interpretation, and is reasonably inferred to literally refer to and encompass any peptide, derived from influenza, that is immunogenic.  The phrase is understood to include at least SEQ ID NOs: 1-65 (see, e.g., Spec. filed 11/11/2018 at 11 at lines 8-25).  Per the amendments to claim 34 and 37 as filed 2/08/2022, the claim is understood to be limited specifically to “immunogenic influenza peptides” (“R”).  However, it is unclear what actual peptide sequences satisfy this functionally defined structure and constitute “immunogenic influenza peptides” that “comprise[] one or more CD8+T cell epitopes and one or more CD4+ T cell epitopes”, and is also “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2”.  Critically, the originally filed disclosure fails to teach or disclose any means of identifying structures corresponding to the functional terms “CD8+ T cell epitopes” or “CD4+ T cell epitopes”.  
	Additional claim interpretations are discussed below.

Priority
The earliest Applicable Priority currently on record (8/5/2021) is to GB716992 (filed 8/31/2007), which is acknowledged. 

Terminal Disclaimers
The Terminal Disclaimer filed 2/08/2022 regarding US 8,642,531; US 9,446,143; and US 10,155,049 were previously reviewed and approved on 2/08/2022.

Withdrawn Claim Rejections
The rejection of claims 34-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 7/29/2022.
The rejections of claims 34-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for containing new matter, is withdrawn in view of the amendments filed 7/29/2022. 

Maintained or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II).
Claims 34 and 37 are representative of the pending claim scope.  
In brief, the issue is that the functional terminology requiring “immunogenic influenza peptides” comprising “CD8+ T cell epitopes” and “CD4+ T cell epitopes” that are “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 and NS2” fail to correspond to any unambiguous structures, and the original disclosure fails to provide any guidance permitting artisans to reasonably recognize sequences included or excluded by such ill-defined genera without additional information that the original disclosure failed to provide.  Accordingly, the metes and bounds of the structures actually being claimed are unknown.
A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). Here, “immunogenic influenza peptides” provides no specific structure, but instead is understood to be functional language attempting to refer to an undefined genus comprising an unknown number of species, which all share the hoped for and desired function of being “immunogenic”.  Similarly, the references to “CD8+ T cell epitopes” and “CD4+ T cell epitopes” provide no specific structures that define such epitopes in the claimed context and for all HLA subtypes, but instead amount to functional language attempting to encompass a genus of unknown size, variability, and structure, wherein all species share the hoped for and desired function of being an epitope recognized by CD8+ or CD4+ T cells.  
In the case of Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record corresponding to the genus of “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” as presently claimed.
The original disclosure provides zero definitions that unambiguously identify what the metes and bounds of structures satisfying the functional language corresponding to “immunogenic influenza peptides”, “CD8+ T cell epitopes” or “CD4+ T cell epitopes” in the context of instant claims 34 and 37.
Zero prior art of record has been identified that teaches or otherwise unambiguously defines what structures corresponds to “immunogenic influenza peptides”, “CD8+ T cell epitopes” or “CD4+ T cell epitopes” in this context. To date, Applicant has not identified any prior art evidencing that such functional descriptions correspond to well-defined structures known and recognized in the prior art, which could be identified de novo by one of skill in the art.
At best, the instant disclosure identifies 39 exact sequences of “R” (i.e., SEQ ID NOs: 1-39) that presumably satisfy the recited functional terminology of claims 34 and 37, and thereby constitute “immunogenic influenza peptides” comprising “CD8+ T cell epitopes” and “CD4+ T cell epitopes”.  However, these limited sequences do not reasonably provide guidance regarding the broader genus of all possible “immunogenic influenza peptides”, “CD8+ T cell epitopes” or “CD4+ T cell epitopes” as presently claimed because it is unknown how many sequences are included or excluded by such vague, functional terminology.  Therefore, it is unknown if such functional language is only satisfied by these exact 39 sequences, or if such language may encompass >>millions of unknown sequences and/or >>millions of undiscovered sequences in influenza strains that did not even exist at the time of filing.
The 39 examples of record are insufficient to provide guidance to artisans necessary to identify sequences encompassed by the functional terminology of “CD8+ T cell epitopes” or “CD4+ T cell epitopes”.  Critically, only SEQ ID NOs: 1-39 correspond to Influenza A proteins (i.e., SEQ ID NOs: 40-65 correspond to Influenza B proteins and are excluded from the claim scope), and SEQ ID NOs: 1-12 are from PB2, SEQ ID NOs: 13-24 are from PB2, SEQ ID NOs: 25-31 are from PA, SEQ ID NO: 32 is from NP, SEQ ID NOs: 33-37 are from M1, SEQ ID NO: 38 is from NS1, and SEQ ID No: 39 is from NS2.  Accordingly, one example is provided for NP, NS1, and NS2; in the absence of any guidance regarding the structures satisfying the functional terminology at claims 34 and 37, a single example is insufficient to establish a subgenus (see In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618). 
In the absence of adequate guidance in the originally filed disclosure, the general knowledge of the prior art circa 2007 must be considered to establish the level of one of ordinary skill in the art and what information was generally known in the field at issue.
Here, the field of de novo CD8+ and CD4+ epitope evaluation, circa 2007 (i.e., corresponding to the art prior to instant priority document GB716992.3 filed 8/31/2007) was limited in multiple respects, as discussed below:  
“Reach-through” issues: To practice the full scope of the claimed invention, an artisan would need to be able to recognize, de novo, all “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” based upon the original disclosure.  Critically, the claim does not limit such peptides to influenza strains actually known circa 2007.  Rather, this functional language amounts to “reach through” language that attempts to encompass a genus of unknown size, which inevitably reads upon unknown sequences originating from Influenza A strains that were not even extant in 2007 (see, e.g., US 20220118077A1 at ¶¶[0043]-[0044], noting that over 40,000 strains of Influenza were known circa 2018; see, e.g., G.A. Poland, Influenza vaccine failure: failure to protect or failure to understand?, Expert Review of Vaccines, 17:6, 495-502 (Jun. 26, 2018), at Table 1-2 on 496, Table 3 on 497, passim, discussing antigenic drift and shift among strains and noting the existence of new strains arising after 2007).  Therefore, although encompassed by the claims, the original description necessarily fails to show possession of any and all “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes”, which were only present in Influenza stains evolving or discovered only after 8/31/2007.
“Immunogenicity” is patient-population dependent: The structures of “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” are patient-dependent. Specifically, the exact identify of which sequences satisfy the pending claim limitations will vary depending upon HLA polymorphisms and serotypes present in the intended patient population, which is not identified in the instant claims.  This issue is acknowledged in the instant specification, which notes that
Due to extreme HLA polymorphism in humans, it is unlikely that a single fluoropeptide will induce a multiepitopic immune response in a high percentage of a given population
	(see, e.g., Spec. filed 11/11/2018 at 19 at lines 13-16);

...CD8+ and CD4+ T cell epitopes will also mutate under protective immune pressure over time . . . . This escape likely results from the confrontation between the virus and the highly polymorphic human leukocyte antigen (HLA) class I and II proteins which determines antigen processing and epitope presentation to host CD8+ and CD4+ T-cells respectively. 
	(see, e.g., Spec. filed 11/11/2018 at 25 at lines 17-24); and

Because T-cell epitopes are subsets of MHC-binding peptides, precise identification of portions of proteins that can bind MHC molecules is important for the design of vaccines and immunotherapeutics. The MHC polymorphism is very high in the human population with 580 HLA-A, 921 HLA-B, 312 HLA-C, 527 HLA-DR(beta), 127 HLA-DRQ(beta) and 86 HLA-DQ(beta) alleles known to date. This situation is challenging when having to design a T-cell based vaccine with broad population coverage. . . The preferred amino acids at each position of the binding motif may vary between allelic variants of MHC molecules.
(see, e.g., Spec. filed 11/11/2018 at 25 at lines 17-24).
However, although the Specification acknowledges the existence of hundreds of HLA polymorphisms and serotypes, and that the issue is “challenging” (see id), the Specification fails to identify methods for actually identifying known epitopes for all human HLA polymorphisms, serotypes, and haplotypes by identifying any methodology capable of identifying epitopes in, for example, patients with specificities corresponding to HLA-A02, A03, etc. supertypes and all corresponding subtypes.  Therefore, sequences corresponding to “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” is patient-dependent, which is not specified in the claims, and the structural differences among such patient populations necessary corresponding to the functional terminology claimed is not actually set forth in the instant disclosure.
In sum, an artisan would not have reasonably concluded Applicant had possession of “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” corresponding to, for example, patients exhibiting all HLA supertypes and subtypes in the absence of additional guidance.  
No T-cell epitope recognition software available circa 2007 capable of detecting all forms of “CD8+ T cell epitopes” and “CD4+ T cell epitopes” in all HLA polymorphisms and serotypes was identified in the original disclosure, and upon review does not appear to have existed in 2007 at the time of filing.  Therefore, in view of the art available circa 2007, an artisan would not reasonably conclude Applicant had possession of the full scope of species encompassed by the functionally defined genus of “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes”. 
This lack of description in the original disclosure or in the prior art raises substantial concerns in addition to those noted above.  Specifically, courts have stated “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)). Here, the originally filed disclosure fails to provide any means of identifying, a priori, influenza A protein sequences from PB2, PA, NP, M1, NS1 or NS2 that satisfy the amended claim scope, and it is prima facie unknown on the record if only 39 such sequences may exist, or perhaps >billions of such sequences exist.  
The vague definition and functional limitation is problematic because an artisan would appreciate that “immunogenic influenza [A] peptides” may cross-react with other viruses (see, e.g., Kousakos et al., Human CD8 + T cell cross-reactivity across influenza A, B and C viruses, Nat Immunol, vol. 20(5):613-625 (Feb. 18, 2019), at title, abs).  Accordingly, an artisan attempting to make and use a compound as claimed, but targeting a virus other than influenza A, would not reasonably know in view of the limited description of record, if such compound targeting a different virus infringed upon the pending claim scope by incidentally providing cross-reactivity with influenza A as presently claimed.   Therefore, in view of the lack of unambiguous guidance regarding the metes and bounds of structures constituting “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” as claimed, an artisan would not reasonably be able to distinguish infringing compounds from non-infringing compounds in view of the instant claims without substantial additional guidance.  
The vague definition and functional limitations are problematic because multiple published US patents (e.g., US 7687455 B2, US 8110540 B2, US 8110541 B2, US 8129333 B2, US 8759281 B2, US 8642531 B2, US 9446143 B2, and US 10155049 B2; all cited in previous action) appear to encompass highly similar subject matter generally involving antigen delivery vectors and constructs having the structure of CmFn-CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, Sp is an optional chemical spacer, and R is some antigen.  Therefore, because the exact metes and bounds of the claimed subject matter at issue are unknown, it is presently unclear if the ambiguous pending claim scope requires additional rejections and/or terminal disclaimers.  This is also relevant because it is unknown if the claim scope overlaps with previously patented structures that may cross-react with completely different viruses. Therefore, as noted in University of Rochester “the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds”.
In summary, rather than structurally identifying exactly what the pending claims are intended to include or exclude, the Applicants have utilized functional terminology that merely corresponds to a desired or hoped for result that Applicant wishes to achieve; however, it is unclear if such functional terminology only encompasses instant SEQ ID NOs: 1-39, or if such language encompasses >>millions of additional sequences that have not been structurally identified on record, and which may include novel sequences yet to be discovered.
Although the level of skill in the art is high, the predictability in the vaccine arts is low due to the complexity of biological systems, immune systems, and differences between different organisms and potential for adverse interactions, such as unintended epitope recognition in a native host protein. Here, an artisan would not be able to predict, a priori, and in the absence of any guidance, immunogenic influenza A peptides comprising one or more CD8+ and/or CD4+ T cell epitopes in a protein selected from PB2, PA, NP, M1, NS1 or NS2 in all patient populations regardless of HLA serotypes and polymorphisms, and in all strains of influenza A, including ones that did not exist circa 2007.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, here the Applicants have claimed a potentially broad and highly varied genus that potentially encompasses >millions (or perhaps only 39) of species of “vector-peptide constructs” satisfying ill-defined functional limitations, but have failed to identify any literal, inherent, or implicit support commensurate in scope with the claims sufficient to evidence possession of the genus as required by 35 USC 112.  
In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Accordingly, claims 34-47 are rejected.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. The Applicant traverses the maintained rejection above at pages 7-8 of the Reply filed 7/29/2022 (see, e.g., Reply filed 7/29/2022 at 7 at 1st full ¶ to 8 at 1st partial ¶).
It is the Examiner’s understanding that Applicant is attempting to assert that the aspect of the claimed invention at issue under 35 USC 112(a) is not important:
....the focus of the claimed subject matter is not the particular epitopes being used but instead the epitopes used in the context of the claimed structure (i.e., the structure CmXn—CyHx-(Sp)-R as described in the claims).
(see, e.g., Reply filed 7/29/2022 at 7 at 1st full ¶).
This is not persuasive because the claimed invention includes all claimed limitations, and Applicant cannot overcome the instant rejection by suggesting that the functional claim limitations pertaining to “R” should be ignored.  Critically, the pending, claimed, and examined invention is:
Claim 34.	A construct comprising: an immunogenic influenza peptide covalently attached to a vector for intracellular delivery of the immunogenic influenza peptide modified by the addition of a N-terminal lysine, wherein the construct comprises the structure CmXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, X is selected from a fluorine, chlorine, bromine and iodine, Sp is the N-terminal lysine, R is the immunogenic influenza peptide covalently linked via the N-terminal lysine to the vector; and wherein the immunogenic influenza peptide is up to 40 amino acids in length, comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.
This invention is distinct from an invention lacking the functional limitations at issue:
Claim 34.	A construct comprising: amXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, X is selected from a fluorine, chlorine, bromine and iodine, Sp is the N-terminal lysine, R is the 
If Applicant wishes to claim the invention without such functional language, Applicant may so amend the claims in a subsequent action.  However, such amendments would substantially alter the claim scope, necessitating additional search and examination, including additional ODP considerations wherein numerous other issued patents share the general common structure of CmXn—CyHx-(Sp)-R (e.g., US 7687455 B2, US 8110540 B2, US 8110541 B2, US 8129333 B2, US 8759281 B2, US 8642531 B2, US 9446143 B2, and US 10155049 B2; all cited in previous action).  Accordingly, any arguments suggesting that the functional limitations of “R” may be simply ignored or not fully considered are not persuasive; furthermore, such arguments do not reflect US patent practice, which requires that each limitation be considered.  Accordingly, such arguments are not persuasive. 
	It is the Examiner’s understanding that Applicant is alleging that 
......the structure CmXn—CyHx-(Sp)-R as described in the claims....This is the composition that Applicant believes those of ordinary skill in the art would understand the inventors had possession of as of the earliest claimed priority date of this application. 
(see, e.g., Reply filed 7/29/2022 at 7 at 1st full ¶).
This does not reflect the invention as actually claimed because the claimed invention is not 
Claim 34.	A construct comprising: amXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, X is selected from a fluorine, chlorine, bromine and iodine, Sp is the N-terminal lysine, R is the 
But instead the claimed invention clearly encompasses functional language requiring “immunogenic influenza peptides” comprising “CD8+ T cell epitopes” and “CD4+ T cell epitopes” that are “from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 and NS2”.  The pertinent issue is that such functional language does not correspond to any art-recognized structures as explained in the rejection set forth above. If Applicant wishes for the functional language to not be examined or considered, then Applicant may remove it from the claims, and the resulting claim scope will be examined in view of the applicable prior art.
	At page 7, Applicant asserts
The Applicant notes that MPEP 2163(II)(A)(2) explains that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement” and “[i]nformation which is well known in the art need not be described in detail in the specification”. All that is required is “sufficient information must be provided to show that the inventor had possession of the invention as claimed”. Id. 
(see, e.g., Reply filed 7/29/2022 at 7 at 1st full ¶).
This is undisputed. The maintained rejection set forth evidence establishing that the functional limitations at issue were not “well known”, and therefore must be described in the specification “sufficient” to evidence that the invention had possession of the full scope of the claimed invention.  Accordingly, such quotes support the Examiner’s position in the absence of any objective evidence establishing that the structure/function relationship at issue was “well-known”. 
	Applicant asserts
The characteristics of a peptide to be contained within the claimed formulations is clearly sufficiently described and could easily be ascertained by those of ordinary skill in the art without undue experimentation. 
(see, e.g., Reply filed 7/29/2022 at 7 at 1st full ¶).
These statements amount to conjecture and speculation unsupported by any objective evidence.  Applicant is invited to provide such statements by actually identifying a single consensus structure on record and explaining how such consensus structure could have been reached in view of the disclosure and the art circa 2007.  To date, no such evidence has been placed on record.  In the absence of any objective supporting evidence, such statements amount to arguments of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Applicant asserts
Exemplary epitopes are described by the Applicant’s specification and those of ordinary skill in the art would be able to identify other suitable epitopes from the guidance provided therein as well as other tools that were available in the art as of the earliest claimed priority date. 
(see, e.g., Reply filed 7/29/2022 at 7 at 1st full ¶).
Here, it is the Examiner’s understanding that Applicant is alleging that in view of some alleged (but unspecified) “tools” in combination with unspecified “guidance” in the specification, that some hypothetical artisan would have been enabled to “identify other suitable epitopes”.  This is not persuasive because such statements amount to unsupported conjecture and speculation (i.e., no actual “tools” or “guidance” is identified and explained).  It is the Examiner’s understanding that Applicant is attempting to allege that the pending claims scope would have been “obvious” in view of the original disclosure.  This is moot because obviousness is not the test for written description because “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)); rather “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Therefore, arguments suggesting that the claimed invention would have been obvious are insufficient to rebut the rejection, because obviousness is not the test for written description. 
	Applicant asserts 
For instance, the Applicant’s specification clearly defines “epitopes” to those of ordinary skill in the art as “(i) CD4+ T cell epitopes which are peptidic sequences containing an MHC class II binding motif and having the ability to be presented at the surface of antigen presenting cells by MHC class II molecules, and (ii) CD8+ T cell epitopes which are peptidic sequences containing an MHC class I binding motifs and having the ability to be presented by MHC class I molecules at the cell surface” (Applicant’s p. 17, lines 9-15 of the originally-filed specification and paras. [0069]-[0071] of US 2019/0142951 A2). 
(see, e.g., Reply filed 7/29/2022 at 7-8 at bridging ¶).
This is neither disputed nor dispositive of written description support because merely pointing out the existence of additional functional descriptions in the original disclosure fails to provide an unambiguous structure/function relationship.  Critically, Applicant cites such portions of the disclosure but completely fails to meaningfully explain or identify how such disclosure provide any discernable consensus structure sufficient to inform an artisan, circa 2007, of what sequences were included or excluded by the functional claim language at instant claims 34 or 37. 
	Applicant asserts
And methods for identifying MHC class I and II binding motifs were well-known to those of ordinary skill in the art as of 2007
(see, e.g., Reply filed 7/29/2022 at 7-8 at bridging ¶).
The existence of a method of identifying is not equivalent or synonymous to written description support of all products capable of being identified (otherwise, the invention of the microscope would preclude numerous subsequent discoveries). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (noting that the disclosure of a description of assays for screening compounds was not equivalent to a written description of all peptides identifiable by the assay).  Like Univ. of Rochester, here the description of screening methods is not equivalent to a written description of all compounds capable of being identified by such methods.  Accordingly, such arguments are not persuasive. 
The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Here, Applicant has described a general structure of form CmXn—CyHx-(Sp)-R, wherein “R” is a peptide; however, the claimed invention is not limited to this structure, but instead recites the genus of compounds 
Claim 34.	A construct comprising: an immunogenic influenza peptide covalently attached to a vector for intracellular delivery of the immunogenic influenza peptide modified by the addition of a N-terminal lysine, wherein the construct comprises the structure CmXn—CyHx-(Sp)-R, wherein m=3 to 30, n<=2m+l, y=0 to 15, x<=2y, (m+y)=3 to 30, X is selected from a fluorine, chlorine, bromine and iodine, Sp is the N-terminal lysine, R is the immunogenic influenza peptide covalently linked via the N-terminal lysine to the vector; and wherein the immunogenic influenza peptide is up to 40 amino acids in length, comprises one or more CD8+ T cell epitopes and one or more CD4+ T cell epitopes, and is from an Influenza A protein selected from PB2, PB1, PA, NP, M1, NS1 or NS2.
This is pertinent because no structure/function correlation in the prior art or in the original disclosure corresponds to the functional limitation presently claimed.  Accordingly, the size of the genus is unknown, the metes and bounds of the claim scope is unknown, and one of ordinary skill in the art would not reasonably know what compounds were included or excluded by such claim language circa 2007.
	Examiner notes that multiple issues raised in the rejection were not addressed or even acknowledged by the Applicant.  For example, Applicant failed to dispute or acknowledge that the pending claim scope encompasses potentially >>1000’s of sequences that were not even extant circa 2007 (see, e.g., rejection above; see also US 20220118077A1 at ¶¶[0043]-[0044], noting that over 40,000 strains of Influenza were known circa 2018; see, e.g., G.A. Poland, Influenza vaccine failure: failure to protect or failure to understand?, Expert Review of Vaccines, 17:6, 495-502 (Jun. 26, 2018), at Table 1-2 on 496, Table 3 on 497, passim, discussing antigenic drift and shift among strains and noting the existence of new strains arising after 2007)).  It is a basic concept that Applicant was unable to “possess” something circa 2007 that did not even exist until years later.  As a second example, Applicant fails to dispute or acknowledge that “Immunogenicity” is patient-population dependent and therefore the structures of “immunogenic influenza peptides” having “CD8+ T cell epitopes” and “CD4+ T cell epitopes” would actually vary depending upon the applicable HLA polymorphisms and serotypes present in a particular patient population, which are not presently specified in the pending claims and were not known for all HLA types.  As a third example, Applicant fails to dispute or acknowledge that the Specification and prior art failed to identify any universal methods for actually identifying all known epitopes for all human HLA polymorphisms, serotypes, and haplotypes.  Zero extant methods applicable to all HLA polymorphisms, serotypes, and haplotypes were identified in the original disclosure or by the Applicant on record to date (e.g., methodologies capable of identifying epitopes in, for example, patients with specificities corresponding to HLA-A02, A03, etc. supertypes and all corresponding subtypes were not identified by the Applicant).  In sum, all undisputed issues are understood to be currently undisputed, and therefore such undisputed facts weight against a determination that Applicant has satisfied the written description requirement.
	Therefore, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above. Accordingly, the rejection is maintained as set forth above. 

Conclusion
Accordingly, no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654